Exhibit 10.2
 
[efc7-1889_merrill.jpg]
 
DATE:
 
June 25, 2007
 
 
 
 
 
 
 
 
 
TO:
 
DEUTSCHE BANK NATIONAL TRUST COMPANY, not in its individual capacity but solely
as Supplemental Interest Trust Trustee on behalf of the Supplemental Interest
Trust created under the Pooling and Servicing Agreement dated as of June 1, 2007
in respect of INDYMAC INDX MORTGAGE LOAN TRUST 2007-FLX5 (“Counterparty”)
 
 
 
 
 
 
 
 
Attention:
 
TRUST ADMINISTRATION
 
 
 
Facsimile:
 
714-656-2626
 
 
 
Phone:
 
714-247-6000
 
 
 
 
 
 
 
 
 
FROM:
 
MERRILL LYNCH CAPITAL SERVICES, INC. (“Party A”)
 
CONTACT:
 
THOMAS MOORE
 
 
 
EMAIL
 
thmoore@exchange.ml.com
 
 
 
TEL:
 
212.236.8657
 
 
 
FAX:
 
917.778.0836
 
 
 
 
 
 
 
 
 
SUBJECT:
 
Interest Rate Swap
 
 
 
 
 
 
 
 
 
REFERENCE NUMBER:
 
07DL18133, 3564563
 
 
 
 
 
 
 
 
 

 
The purpose of this long-form confirmation (“Long-form Confirmation”) is to
confirm the terms and conditions of the current Transaction entered into on the
Trade Date specified below (the “Transaction”) between Merrill Lynch Capital
Services, Inc. (“Party A”) and Deutsche Bank National Trust Company, not
individually, but solely as supplemental interest trust trustee (the
“Supplemental Interest Trust Trustee”) on behalf of the supplemental interest
trust with respect to the IndyMac INDX Mortgage Loan Trust 2007-FLX5 (the
“Supplemental Interest Trust”) (“Party B”) created under the Pooling and
Servicing Agreement, dated as of June 1, 2007, among IndyMac MBS, Inc. as
Depositor, IndyMac Bank, F.S.B. as Seller and Servicer, Deutsche Bank National
Trust Company as Trustee, Swap Trustee and Supplemental Interest Trustee (the
“Pooling and Servicing Agreement”).  This Long-form Confirmation evidences a
complete and binding agreement between you and us to enter into the Transaction
on the terms set forth below and replaces any previous agreement between us with
respect to the subject matter hereof.  Item 2 of this Long-form Confirmation
constitutes a “Confirmation” as referred to in the ISDA Master Agreement
(defined below); Item 3 of this Long-form Confirmation constitutes a “Schedule”
as referred to in the ISDA Master Agreement; and Annex A hereto constitutes
Paragraph 13 of a Credit Support Annex to the Schedule.
 
Item 1. The Confirmation set forth at Item 2 hereof shall supplement, form a
part of, and be subject to an agreement in the form of the ISDA Master Agreement
(Multicurrency - Cross Border) as published and copyrighted in 1992 by the
International Swaps and Derivatives Association, Inc. (the “ISDA Master
Agreement”), as if Party A and Party B had executed an agreement in such form on
the date hereof, with a Schedule as set forth in Item 3 of this Long-form
Confirmation, and an ISDA Credit Support Annex (Bilateral Form - ISDA Agreements
Subject to New York Law Only version) as published and copyrighted in 1994 by
the International Swaps and Derivatives Association, Inc., with Paragraph 13
thereof as set forth in Annex A hereto (the “Credit Support Annex”).  For the
avoidance of doubt, the Transaction described herein shall be the sole
Transaction governed by such ISDA Master Agreement.
 
 

--------------------------------------------------------------------------------


 
[efc7-1889_merrill.jpg]
 
 

                 
Item 2.
The terms of the particular Transaction to which this Confirmation relates are
as follows:
                         
Type of Transaction:
Interest Rate Swap
                             
Notional Amount:
USD 395,704,478.00 subject to amortization in accordance with Schedule A,
attached hereto.
   
 
                           
Trade Date:
June 19, 2007
                             
Effective Date:
June 29, 2007
                             
Termination Date:
February 25, 2013 [, subject to adjustment in accordance with the Modified
Business Day Convention
                   
Fixed Amounts:
                                 
Fixed Rate Payer:
Party B
                               
Fixed Rate Payer
               
Period End Dates:
The[25th calendar day of each month during the Term of this Transaction,
commencing July 25, 2007, and ending on the Termination Date, Inclusive.
                   
Fixed Rate Payer
               
Payment Dates:
The 25th calendar day of each month during the Term of this Transaction,
commencing July 25, 2007, and ending on the Termination Date, inclusive, subject
to adjustment in accordance with the Business Day Convention.
 
                   
Fixed Rate:
5.300000%
                               
Fixed Rate Day
               
Count Fraction:
30/360
                               
No Adjustment to
               
Period End Date(s):
Inapplicable
                               
Floating Amounts:
                                 
Floating Rate Payer:
Party A
                               
Floating Rate Payer
               
Period End Dates:
The 25th calendar day of each month during the Term of this Transaction,
commencing July 25, 2007, and ending on the Termination Date, inclusive.
 
                   
Floating Rate Payer
               
Payment Dates:
The [5th calendar day of each month during the Term of this Transaction,
commencing July 25, 2007, and ending on the Termination Date, inclusive.
 

 
 

--------------------------------------------------------------------------------


 
[efc7-1889_merrill.jpg]
 
Floating Rate Option:
USD-LIBOR-BBA
   
Designated Maturity:
One month
   
Floating Rate Day
 
Count Fraction:
Actual/360]
   
Reset Dates:
The first day of each Calculation Period.
   
Compounding:
Inapplicable]
   
Business Days:
New York and London
   
Business Day Convention:
Modified Following

 

--------------------------------------------------------------------------------


 
[efc7-1889_merrill.jpg]
 
Item 3. Provisions Deemed Incorporated in a Schedule to the ISDA Master
Agreement:
 
Part 1. Termination Provisions.
 
For the purposes of this Agreement:-
 
(a)           “Specified Entity” will not apply to Party A or Party B for any
purpose.
 
(b)           “Specified Transaction” will have the meaning specified in Section
14.
 
(c)           Events of Default.
 
The statement below that an Event of Default will apply to a specific party
means that upon the occurrence of such an Event of Default with respect to such
party, the other party shall have the rights of a Non-defaulting Party under
Section 6 of this Agreement; conversely, the statement below that such event
will not apply to a specific party means that the other party shall not have
such rights.
 
(i)           The “Failure to Pay or Deliver” provisions of Section 5(a)(i) will
apply to Party A and will apply to Party B; provided, however, that  Section
5(a)(i) is hereby amended by replacing the word “third” with the word “first”;
provided, further, that notwithstanding anything to the contrary in Section
5(a)(i), any failure by Party A to comply with or perform any obligation to be
complied with or performed by Party A under the Credit Support Annex shall not
constitute an Event of Default under Section 5(a)(i) unless a Moody’s Second
Trigger Downgrade Event has occurred and is continuing and at least 30 Local
Business Days have elapsed since such Moody’s Second Trigger Downgrade Event
first occurred.
 
(ii)           The “Breach of Agreement” provisions of Section 5(a)(ii) will
apply to Party A and will not apply to Party B.
 
(iii)           The “Credit Support Default” provisions of Section 5(a)(iii)
will apply to Party A and will not apply to Party B except that Section
5(a)(iii)(1) will apply to Party B solely in respect of Party B’s obligations
under Paragraph 3(b); provided, however, that notwithstanding anything to the
contrary in Section 5(a)(iii)(1), any failure by Party A to comply with or
perform any obligation to be complied with or performed by Party A under the
Credit Support Annex shall not constitute an Event of Default under Section
5(a)(iii) unless a Moody’s Second Trigger Downgrade Event has occurred and is
continuing and at least 30 Local Business Days have elapsed since such Moody’s
Second Trigger Downgrade Event first occurred.
 
(iv)           The “Misrepresentation” provisions of Section 5(a)(iv) will apply
to Party A and will not apply to Party B.
 
(v)           The “Default under Specified Transaction” provisions of Section
5(a)(v) will apply to Party A and will not apply to Party B.
 
(vi)           The “Cross Default” provisions of Section 5(a)(vi) will apply to
Party A and will not apply to Party B.  For purposes of Section 5(a)(vi), solely
with respect to Party A:
 
“Specified Indebtedness” will have the meaning specified in Section 14.
 
“Threshold Amount” means with respect to Party A an amount equal to three
percent (3%) of the shareholders’ equity of Party A or, if applicable, a
guarantor under an Eligible Guarantee with credit ratings at least equal to the
S&P Required Ratings Threshold and the Moody’s Second Trigger
Threshold (as shown in the most recent annual audited financial statements of
such entity determined in accordance with generally accepted accounting
principles).
 

--------------------------------------------------------------------------------


 
[efc7-1889_merrill.jpg]
 
(vii)    The “Bankruptcy” provisions of Section 5(a)(vii) will apply to Party A
and will apply to Party B; provided, however, that, for purposes of applying
Section 5(a)(vii) to Party B: (A) Section 5(a)(vii)(2) shall not apply, (B)
Section 5(a)(vii)(3) shall not apply to any assignment, arrangement or
composition that is effected by or pursuant to the Pooling and Servicing
Agreement, (C) Section 5(a)(vii)(4) shall not apply to a proceeding instituted,
or a petition presented, by Party A or any of its Affiliates (for purposes of
Section 5(a)(vii)(4), Affiliate shall have the meaning set forth in Section 14,
notwithstanding anything to the contrary in this Agreement), (D) Section
5(a)(vii)(6) shall not apply to any appointment that is effected by or pursuant
to the Pooling and Servicing Agreement, or any appointment to which Party B has
not yet become subject; (E) Section 5(a)(vii) (7) shall not apply; (F) Section
5(a)(vii)(8) shall apply only to the extent of any event which has an effect
analogous to any of the events specified in clauses (1), (3), (4), (5) or (6) of
Section 5(a)(vii), in each case as modified in this Part 1(c)(vii), and (G)
Section 5(a)(vii)(9) shall not apply.
 
(viii) The “Merger Without Assumption” provisions of Section 5(a)(viii) will
apply to Party A and will  not apply to Party B.
 
(d)           Termination Events.
 
The statement below that a Termination Event will apply to a specific party
means that upon the occurrence of such a Termination Event, if such specific
party is the Affected Party with respect to a Tax Event, the Burdened Party with
respect to a Tax Event Upon Merger (except as noted below) or the non-Affected
Party with respect to a Credit Event Upon Merger, as the case may be, such
specific party shall have the right to designate an Early Termination Date in
accordance with Section 6 of this Agreement; conversely, the statement below
that such an event will not apply to a specific party means that such party
shall not have such right; provided, however, with respect to “Illegality” the
statement that such event will apply to a specific party means that upon the
occurrence of such a Termination Event with respect to such party, either party
shall have the right to designate an Early Termination Date in accordance with
Section 6 of this Agreement.
 
(i)           The “Illegality” provisions of Section 5(b)(i) will apply to Party
A and will apply to Party B.
 
(ii)           The “Tax Event” provisions of Section 5(b)(ii) will apply to
Party A except that, for purposes of the application of Section 5(b)(ii) to
Party A, Section 5(b)(ii) is hereby amended by deleting the words “(x) any
action taken by a taxing authority, or brought in a court of competent
jurisdiction, on or after the date on which a Transaction is entered into
(regardless of whether such action is taken or brought with respect to a party
to this Agreement) or (y)”, and the “Tax Event” provisions of Section 5(b)(ii)
will apply to Party B.
 
(iii)           The “Tax Event Upon Merger” provisions of Section 5(b)(iii) will
apply to Party A and will apply to Party B, provided that Party A shall not be
entitled to designate an Early Termination Date by reason of a Tax Event upon
Merger in respect of which it is the Affected Party.
 
(iv)           The “Credit Event Upon Merger” provisions of Section 5(b)(iv)
will not apply to Party A and will not apply to Party B.
 
(e)           The “Automatic Early Termination” provision of Section 6(a) will
not apply to Party A and will not apply to Party B.
 
(f)           Payments on Early Termination.  For the purpose of Section 6(e) of
this Agreement:
 
(i)           Market Quotation will apply, provided, however, that,
notwithstanding anything to the contrary in this Agreement, if an Early
Termination Date has been designated as a result of a Derivative Provider
Trigger Event, the following provisions will apply:
 

--------------------------------------------------------------------------------


 
[efc7-1889_merrill.jpg]
 
(A)   The definition of Market Quotation in Section 14 shall be deleted in its
entirety and replaced with the following:
 
“Market Quotation” means, with respect to one or more Terminated Transactions, a
Firm Offer which is (1) made by an Eligible Replacement, (2) for an amount that
would be paid to Party B (expressed as a negative number) or by Party B
(expressed as a positive number) in consideration of an agreement between Party
B and such Eligible Replacement to enter into a Replacement Transaction, and (3)
made on the basis that Unpaid Amounts in respect of the Terminated Transaction
or group of Transactions are to be excluded but, without limitation, any payment
or delivery that would, but for the relevant Early Termination Date, have been
required (assuming satisfaction of each applicable condition precedent) after
that Early Termination Date is to be included.
 
(B)    The definition of Settlement Amount shall be deleted in its entirety and
replaced with the following:
 
“Settlement Amount” means, with respect to any Early Termination Date, an amount
(as determined by Party B) equal to:
 
(a)           if, on or prior to such Early Termination Date, a Market Quotation
for the relevant Terminated Transaction or group of Terminated Transactions is
accepted by Party B so as to become legally binding, the Termination Currency
Equivalent of the amount (whether positive or negative) of such Market
Quotation;
 
(b)           if, on such Early Termination Date, no Market Quotation for the
relevant Terminated Transaction or group of Terminated Transactions has been
accepted by Party B so as to become legally binding and one or more Market
Quotations from Approved Replacements have been communicated to Party B and
remain capable of becoming legally binding upon acceptance by Party B, the
Termination Currency Equivalent of the amount (whether positive or negative) of
the lowest of such Market Quotations (for the avoidance of doubt, (I) a Market
Quotation expressed as a negative number is lower than a Market Quotation
expressed as a positive number and (II) the lower of two Market Quotations
expressed as negative numbers is the one with the largest absolute value); or
 
(c)           if, on such Early Termination Date, no Market Quotation for the
relevant Terminated Transaction or group of Terminated Transactions is accepted
by Party B so as to become legally binding and no Market Quotation from an
Approved Replacement has been communicated to Party B and remains capable of
becoming legally binding upon acceptance by Party B, Party B’s Loss (whether
positive or negative and without reference to any Unpaid Amounts) for the
relevant Terminated Transaction or group of Terminated Transactions.”
 
(C)           If Party B requests Party A in writing to obtain Market
Quotations, Party A shall use its reasonable efforts to do so before the Early
Termination Date.
 
(D)           If the Settlement Amount is a negative number, Section 6(e)(i)(3)
shall be deleted in its entirety and replaced with the following:
 

--------------------------------------------------------------------------------


 
[efc7-1889_merrill.jpg]
 
“(3) Second Method and Market Quotation. If the Second Method and Market
Quotation apply, (I) Party B shall pay to Party A an amount equal to the
absolute value of the Settlement Amount in respect of the Terminated
Transactions, (II) Party B shall pay to Party A the Termination Currency
Equivalent of the Unpaid Amounts owing to Party A and (III) Party A shall pay to
Party B the Termination Currency Equivalent of the Unpaid Amounts owing to Party
B; provided, however, that (x) the amounts payable under the immediately
preceding clauses (II) and (III) shall be subject to netting in accordance with
Section 2(c) of this Agreement and (y) notwithstanding any other provision of
this Agreement, any amount payable by Party A under the immediately preceding
clause (III) shall not be netted against any amount payable by Party B under the
immediately preceding clause (I).”
 
(E)           At any time on or before the Early Termination Date at which two
or more Market Quotations from Approved Replacements have been communicated to
Party B and remain capable of becoming legally binding upon acceptance by Party
B, Party B shall be entitled to accept only the lowest of such Market Quotations
(for the avoidance of doubt, (I) a Market Quotation expressed as a negative
number is lower than a Market Quotation expressed as a positive number and (II)
the lower of two Market Quotations expressed as negative numbers is the one with
the largest absolute value).
 
(F)           In determining whether or not a Firm Offer satisfies clause (B)(y)
of the definition of Replacement Transaction and whether or not a proposed
transfer satisfies clause (e)(B)(y) of the definition of Permitted Transfer,
Party B shall act in a commercially reasonable manner.
 
(ii)           The Second Method will apply.
 
(g)           “Termination Currency” means USD.
 
(h)           Additional Termination Events.  Additional Termination Events will
apply as provided in Part 5(c).
 

--------------------------------------------------------------------------------


 
[efc7-1889_merrill.jpg]
 
Part 2.   Tax Matters.
 
(a)           Tax Representations.
 
(i)           Payer Representations.  For the purpose of Section 3(e) of this
Agreement:
 
(A)           Party A and Party B each make the following representation:
 
It is not required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, of any Relevant Jurisdiction to make
any deduction or withholding for or on account of any Tax from any payment
(other than interest under Section 2(e), 6(d)(ii) or 6(e) of this Agreement) to
be made by it to the other party under this Agreement.  In making this
representation, it may rely on: the accuracy of any representations made by the
other party pursuant to Section 3(f) of this Agreement; (ii) the satisfaction of
the agreement contained in Section 4(a)(i) or 4(a)(iii) of this Agreement and
the accuracy and effectiveness of any document provided by the other party
pursuant to Section 4(a)(i) or 4(a)(iii) of this Agreement; and (iii) the
satisfaction of the agreement of the other party contained in Section 4(d) of
this Agreement, provided that it shall not be a breach of this representation
where reliance is placed on clause (ii) and the other party does not deliver a
form or document under Section 4(a)(iii) by reason of material prejudice to its
legal or commercial position.
 
(ii)           Payee Representations.  For the purpose of Section 3(f) of this
Agreement:
(A)          Party A makes the following representation(s):
 
Party A is a corporation organized under the laws of the State of Delaware.
 
(B)   Party B makes the following representation(s):
 
Party B is a common law trust created under the laws of the State of New York. 
 
(b)           Tax Provisions.
 
(i)           Gross Up.  Section 2(d)(i)(4) shall not apply to Party B as X, and
Section 2(d)(ii) shall not apply to
Party B as Y, in each case such that Party B shall not be required to pay any
additional amounts referred to therein.
 
(ii)           Indemnifiable Tax.  The definition of “Indemnifiable Tax” in
Section 14 is deleted in its entirety and replaced with the following:
 
“Indemnifiable Tax” means, in relation to payments by Party A, any Tax and, in
relation to payments by Party B, no Tax.
 

--------------------------------------------------------------------------------


 
[efc7-1889_merrill.jpg]
 
Part 3.   Agreement to Deliver Documents.
 
 (a)           For the purpose of Section 4(a)(i), tax forms, documents, or
certificates to be delivered are:


Party required to deliver document
Form/Document/ Certificate
Date by which to be delivered
     
Party A
An original properly completed and executed United States Internal Revenue
Service Form W-9 (or any successor thereto) with respect to any payments
received or to be received by Party A that eliminates U.S. federal withholding
and backup withholding Tax on payments to Party A under this Agreement.
(i) upon execution of this Agreement, (ii) on or before the first payment date
under this Agreement, including any Credit Support Document, (iii) promptly upon
the reasonable demand by Party B, (iv) prior to the expiration or obsolescence
of any previously delivered form, and (v) promptly upon the information on any
such previously delivered form becoming inaccurate or incorrect.
     
Party B
(i) Upon execution of this Agreement, an executed United States Internal Revenue
Service Form W-[9] [8BEN] [8ECI] [8IMY including applicable attachments] (or any
successor thereto) with respect to any payments received or to be received by
the initial beneficial owner of payments to Party B under this Agreement, and
(ii) thereafter,  the appropriate tax certification form (i.e., IRS Form W-9 or
IRS Form W-8BEN, W-8IMY, W-8EXP or W-8ECI, as applicable (or any successor form
thereto)) with respect to any payments received or to be received by the
beneficial owner of payments to Party B under this Agreement from time to time.
(i) upon execution of this Agreement, (ii) on or before the first payment date
under this Agreement, including any Credit Support Document, (iii) in the case
of a tax certification form other than a Form W-9, before December 31 of each
third succeeding calendar year, (iv) promptly upon the reasonable demand by
Party B, (v) prior to the expiration or obsolescence of any previously delivered
form, and (vi) promptly upon knowledge that the information on any such
previously delivered form becoming inaccurate or incorrect.

 
 

--------------------------------------------------------------------------------


 
[efc7-1889_merrill.jpg]
 
(b)           For the purpose of Section 4(a)(ii), other documents to be
delivered are:


Party required to deliver document
Form/Document/ Certificate
Date by which to be delivered
Covered by Section 3(d) Representation
       
Party A and Party B
Any documents required by the receiving party to evidence the authority of the
delivering party or its Credit Support Provider, if any, for it to execute and
deliver the Agreement, each Confirmation, and any Credit Support Documents to
which it is a party, and to evidence the authority of the delivering party or
its Credit Support Provider to perform its obligations under the Agreement, each
Confirmation and any Credit Support Document, as the case may be
Upon the execution and delivery of this Agreement
Yes
       
Party A and Party B
A certificate of an authorized officer of the party, as to the incumbency and
authority of the respective officers of the party signing the Agreement,
each  Confirmation, and any relevant Credit Support Document, as the case may be
Upon the execution and delivery of this Agreement
Yes
       
Party A
Annual Report of Party A containing consolidated financial statements certified
by independent certified public accountants and prepared in accordance with
generally accepted accounting principles in the country in which Party A is
organized
Promptly upon becoming publicly available
Yes
       
Party A
Quarterly Financial Statements of Party A containing unaudited, consolidated
financial statements of Party A’s fiscal quarter prepared in accordance with
generally accepted accounting principles in the country in which Party A is
organized
Promptly upon becoming publicly available
Yes
       
Party A
An opinion of counsel to Party A
reasonably acceptable to Party B.
Upon the execution and delivery of this Agreement
No
       
Party A
A guarantee of Merrill Lynch & Co., Inc.
Upon the execution and delivery of this Agreement
No
       
Party A
An opinion of counsel to Party A’s Guarantor reasonably acceptable to Party B
Upon the execution and delivery of this Agreement
No
         
Part 4.
Miscellaneous.
             
(a)
Address for Notices: For the purposes of Section 12(a) of this Agreement:
             
Address for notices or communications to Party A:
 

 
 

--------------------------------------------------------------------------------


 
[efc7-1889_merrill.jpg]
 

           
Address:
Merrill Lynch World Headquarters
     
4 World Financial Center, 18th Floor
     
New York, New York 10080
   
Attention:
Swap Group
     
Facsimile No.:
917-778-0836
     
Telephone No.:
212-449-2467
               
(For all purposes)
               
Additionally, a copy of all notices pursuant to Sections 5, 6, and 7 as well as
any changes to counterparty’s
   
address, telephone number or facsimile number should be sent to:
               
GMI Counsel
       
Merrill Lynch World Headquarters
     
4 World Financial Center, 12th Floor
     
New York, New York 10080
   
Attention:
Swaps Legal
     
Facsimile No.:
212-449-6993
                         
Address for notices or communications to Party B:
             
Address:
IndyMac INDX Mortgage Loan Trust 2007-FLX5
     
c/o Deutsche Bank National Trust Company
     
1761 East St. Andrew Place
     
Santa Ana, CA 92705
   
Attention:
Trust Administration
   
Facsimile:
714-656-2626
     
Phone:
714-247-6000
               
(For all purposes)
             
(b)
Process Agent.  For the purpose of Section 13(c):
             
Party A appoints as its Process Agent:  Not applicable.
 
             
Party B appoints as its Process Agent:  Not applicable.
 
           
(c)
Offices.
The provisions of Section 10(a) will apply to this Agreement [; neither Party A
nor Party B has any
   
Offices other than as set forth in the Notices Section and Party A agrees that,
for purposes of Section 6(b) of
   
this Agreement, it shall not in the future have any Office other than one in the
United States].
           
(d)
Multibranch Party. For the purpose of Section 10(c) of this Agreement:
             
Party A is not a Multibranch Party.
               
Party B is not a Multibranch Party.
   



(e)           Calculation Agent.  The Calculation Agent is Party A; provided,
however, that if an Event of Default shall have occurred with respect to Party
A, Party B shall have the right to appoint as Calculation Agent a financial
institution which would qualify as a Reference Market-maker, reasonably
acceptable to Party A, the cost for which shall be borne by Party A.
 
(f)           Credit Support Document.
 
 

--------------------------------------------------------------------------------


 
[efc7-1889_merrill.jpg]
 
 
 
Party A:
The Credit Support Annex, and any guarantee in support of Party A’s obligations
under this Agreement.

 
 
Party B:
The Credit Support Annex, solely in respect of Party B’s obligations under
Paragraph 3(b) of the Credit Support Annex.

 
(g)           Credit Support Provider.
 
 
Party A:
The guarantor under any guarantee in support of Party A’s obligations under this
Agreement.

 
Party B:                  None.
 
(h)           Governing Law.  The parties to this Agreement hereby agree that
the law of the State of New York shall govern their rights and duties in whole
(including any claim or controversy arising out of or relating to this
Agreement), without regard to the conflict of law provisions thereof other than
New York General Obligations Law Sections 5-1401 and 5-1402.
 
(i)           Netting of Payments.  Subparagraph (ii) of Section 2(c) will apply
to each Transaction hereunder.
 
(j)           Affiliate.  “Affiliate” shall have the meaning assigned thereto in
Section 14; provided, however, that Party B shall be deemed to have no
Affiliates for purposes of this Agreement, including for purposes of Section
6(b)(ii).
 
 

--------------------------------------------------------------------------------


 
[efc7-1889_merrill.jpg]
 
Part 5.   Other Provisions.
 
(a)           Definitions.  Unless otherwise specified in a Confirmation, this
Agreement and each Transaction under this Agreement are subject to the 2000 ISDA
Definitions as published and copyrighted in 2000 by the International Swaps and
Derivatives Association, Inc. (the “Definitions”), and will be governed in all
relevant respects by the provisions set forth in the Definitions, without regard
to any amendment to the Definitions subsequent to the date hereof.  The
provisions of the Definitions are hereby incorporated by reference in and shall
be deemed a part of this Agreement, except that (i) references in the
Definitions to a “Swap Transaction” shall be deemed references to a
“Transaction” for purposes of this Agreement, and (ii) references to a
“Transaction” in this Agreement shall be deemed references to a “Swap
Transaction” for purposes of the Definitions. Each term capitalized but not
defined in this Agreement shall have the meaning assigned thereto in the Pooling
and Servicing Agreement.
Each reference herein to a “Section” (unless specifically referencing the
Pooling and Servicing Agreement) or to a “Section” “of this Agreement” will be
construed as a reference to a Section of the ISDA Master Agreement; each herein
reference to a “Part” will be construed as a reference to the Schedule to the
ISDA Master Agreement; each reference herein to a “Paragraph” will be construed
as a reference to a Paragraph of the Credit Support Annex.
 
(b)           Amendments to ISDA Master Agreement.
 
(i)            Single Agreement.  Section 1(c) is hereby amended by the adding
the words “including, for the avoidance of doubt, the Credit Support Annex” 
after the words “Master Agreement”.  
 
(ii)           Conditions Precedent. Section 2(a)(iii) is hereby amended by
adding the following at the end thereof: 
 
Notwithstanding anything to the contrary in Section 2(a)(iii)(1), if an Event of
Default with respect to Party B or Potential Event of Default with respect to
Party B has occurred and been continuing for more than 30 Local Business Days
and no Early Termination Date in respect of the Affected Transactions has
occurred or been effectively designated by Party A, the obligations of Party A
under Section 2(a)(i) shall cease to be subject to the condition precedent set
forth in Section 2(a)(iii)(1) with respect to such specific occurrence of such
Event of Default or such Potential Event of Default (the “Specific Event”);
provided, however, for the avoidance of doubt, the obligations of Party A under
Section 2(a)(i) shall be subject to the condition precedent set forth in Section
2(a)(iii)(1) (subject to the foregoing) with respect to any subsequent
occurrence of the same Event of Default with respect to Party B or Potential
Event of Default with respect to Party B after the Specific Event has ceased to
be continuing and with respect to any occurrence of any other Event of Default
with respect to Party B or Potential Event of Default with respect to Party B
that occurs subsequent to the Specific Event.  
 
(iii)          Change of Account.  Section 2(b) is hereby amended by the
addition of the following after the word “delivery” in the first line thereof: 
“to another account in the same legal and tax jurisdiction as the original
account”.
 
(iv)          Representations.  Section 3 is hereby amended by adding at the end
thereof the following subsection (g): 
 
“(g) Relationship Between Parties. 
 
(1)           Nonreliance.  (i) It is not relying on any statement or
representation of the other party (whether written or oral) regarding any
Transaction hereunder, other than the representations expressly made in this
Agreement or the Confirmation in respect of that Transaction and (ii) it has
consulted with its own legal, regulatory, tax, business, investment, financial
and accounting advisors to the extent it has deemed necessary,  and it has made
its own investment, hedging and trading decisions based upon its own judgment
and upon any advice from such advisors as it has deemed necessary and not upon
any view expressed by the other party.
 
 
 

--------------------------------------------------------------------------------


 
[efc7-1889_merrill.jpg]
 
(2)           Evaluation and Understanding.  (i) It has the capacity to evaluate
(internally or through independent professional advice) each Transaction and has
made its own decision to enter into the Transaction and (ii) it understands the
terms, conditions and risks of the Transaction and is willing and able to accept
those terms and conditions and to assume those risks, financially and
otherwise. 
 
(3)           Purpose.  It is entering into the Transaction for the purposes of
managing its borrowings or investments, hedging its underlying assets or
liabilities or in connection with a line of business. 
 
(4)           Status of Parties.  The other party is not acting as an agent,
fiduciary or advisor for it in respect of the Transaction.  
 
(5)           Eligible Contract Participant.  It is an “eligible swap
participant” as such term is defined in, Section 35.1(b)(2) of the regulations
(17 C.F.R. 35) promulgated under, and an “eligible contract participant” as
defined in Section 1(a)(12) of the Commodity Exchange Act, as amended.”
 
(v)           Transfer to Avoid Termination Event.  Section 6(b)(ii) is hereby
amended (i) by deleting the words “or if a Tax Event Upon Merger occurs and the
Burdened Party is the Affected Party,” and the words “, which consent will not
be withheld if such other party’s policies in effect at such time would permit
it to enter into transactions with the transferee on the terms proposed”and (ii)
by deleting the words “to transfer” and inserting the words “to effect a
Permitted Transfer” in lieu thereof.
 
(vi)          Jurisdiction.  Section 13(b) is hereby amended by: (i) deleting in
the second line of subparagraph (i) thereof the word “non-”, (ii) deleting “;
and” from the end of subparagraph (i) and inserting “.” in lieu thereof, and
(iii) deleting the final paragraph thereof.
 
(vii)   Local Business Day.  The definition of Local Business Day in Section 14
is hereby amended by the addition of the words “or any Credit Support Document”
after “Section 2(a)(i)” and the addition of the words “or Credit Support
Document” after “Confirmation”.  
 
(c)           Additional Termination Events.  The following Additional
Termination Events will apply:
 
(i)        Failure to Post Collateral.  If Party A has failed to comply with or
perform any obligation to be complied with or performed by Party A in accordance
with the Credit Support Annex and such failure has not given rise to an Event of
Default under Section 5(a)(i) or Section 5(a)(iii), then an Additional
Termination Event shall have occurred with respect to Party A and Party A shall
be the sole Affected Party with respect to such Additional Termination Event. 
 
(ii)        Second Rating Trigger Replacement.  The occurrence of any event
described in this Part 5(c)(ii) shall constitute an Additional Termination Event
with respect to Party A and Party A shall be the sole Affected Party with
respect to such Additional Termination Event.
 
(A)          A Moody’s Second Trigger Downgrade Event has occurred and is
continuing and at least 30 Local Business Days have elapsed since such Moody’s
Second Trigger Downgrade Event first occurred, and at least one Eligible
Replacement has made a Firm Offer that would, assuming the occurrence of an
Early Termination Date, qualify as a Market Quotation (on the basis that Part
1(f)(i)(A) applies) and which remains capable of becoming legally binding upon
acceptance.
 
 
 

--------------------------------------------------------------------------------


 
[efc7-1889_merrill.jpg]
 
(B)          An S&P Required Ratings Downgrade Event has occurred and is
continuing and at least 60 calendar days have elapsed since such S&P Required
Ratings Downgrade Event first occurred.
 
(iii)    Amendment of Pooling and Servicing Agreement.  If, without the prior
written consent of Party A where such consent is required under the Pooling and
Servicing Agreement (such consent not to be unreasonably withheld, conditioned
or delayed), an amendment is made to the Pooling and Servicing Agreement which
amendment could reasonably be expected to have a material adverse effect on the
interests of Party A (excluding, for the avoidance of doubt, any amendment to
the Pooling and Servicing Agreement that is entered into solely for the purpose
of appointing a successor servicer, master servicer, securities administrator,
trustee or other service provider) under this Agreement, an Additional
Termination Event shall have occurred with respect to Party B and Party B shall
be the sole Affected Party with respect to such Additional Termination Event.
(iv)          [Reserved.]
(v)           [Reserved.] 
 
(vi)           Optional Termination of Securitization.  An Additional
Termination Event shall occur upon the notice to Certificateholders of an
Optional Termination becoming unrescindable in accordance with Article 9 of the
Pooling and Servicing Agreement (such notice, the “Optional Termination
Notice”).  With respect to such Additional Termination Event: (A) Party B shall
be the sole Affected Party; (B) notwithstanding anything to the contrary in
Section 6(b)(iv) or Section 6(c)(i), the final Distribution Date specified in
the Optional Termination Notice is hereby designated as the Early Termination
Date for this Additional Termination Event in respect of all Affected
Transactions; (C) Section 2(a)(iii)(2) shall not be applicable to any Affected
Transaction in connection with the Early Termination Date resulting from this
Additional Termination Event; notwithstanding anything to the contrary in
Section 6(c)(ii), payments and deliveries under Section 2(a)(i) or Section 2(e)
in respect of the Terminated Transactions resulting from this Additional
Termination Event will be required to be made through and including the Early
Termination Date designated as a result of this Additional Termination Event;
provided, for the avoidance of doubt, that any such payments or deliveries that
are made on or prior to such Early Termination Date will not be treated as
Unpaid Amounts in determining the amount payable in respect of such Early
Termination Date; (D) notwithstanding anything to the contrary in Section
6(d)(i), (I) if, no later than 4:00 pm New York City time on the day that is
four Business Days prior to the final Distribution Date specified in the
Optional Termination Notice, the Servicer requests the amount of the Estimated
Swap Termination Payment, Party A shall provide to the Servicer in writing
(which may be done in electronic format) the amount of the Estimated Swap
Termination Payment no later than 2:00 pm New York City time on the following
Business Day and (II) if the Servicer  provides written notice (which may be
done in electronic format) to Party A no later than two Business Days prior to
the final Distribution Date specified in the Optional Termination Notice that
all requirements of the Optional Termination have been met, then Party A shall,
no later than one Business Day prior to the final Distribution Date specified in
the Optional Termination Notice, make the calculations contemplated by Section
6(e) (as amended herein) and provide to the Servicer in writing (which may be
done in electronic format) the amount payable by either Party B or Party A in
respect of the related Early Termination Date in connection with this Additional
Termination Event; provided, however, that the amount payable by Party B, if
any, in respect of the related Early Termination Date shall be the lesser of (x)
the amount calculated to be due from Party B pursuant to Section 6(e) and (y)
the Estimated Swap Termination Payment; and (E) notwithstanding anything to the
contrary in this Agreement, any amount due from Party B to Party A in respect of
this Additional Termination Event will be payable on the final Distribution Date
specified  in the Optional Termination Notice and any amount due from Party A to
Party B in respect of this Additional Termination Event will be payable one
Business Day prior to the final Distribution Date specified  in the Optional
Termination Notice.
 
 
 

--------------------------------------------------------------------------------


 
[efc7-1889_merrill.jpg]
 
The Servicer shall be an express third party beneficiary of this Agreement as if
a party hereto to the extent of the Servicer’s rights specified herein.
(d)           Required Ratings Downgrade Event.  If a Required Ratings Downgrade
Event has occurred and is continuing, then Party A shall, at its own expense,
use commercially reasonable efforts to, as soon as reasonably practicable,
either (A) effect a Permitted Transfer or (B) procure an Eligible Guarantee by a
guarantor with credit ratings at least equal to the S&P Required Ratings
Threshold and the Moody’s Second Trigger Threshold.  
 
(e)           Compliance with Item 1115 of Regulation AB. 
 
Party A and Party B hereby agree that the terms of the Item 1115 Agreement,
dated as of June 29, 2006 (the “Item 1115 Agreement”), among IndyMac Bank,
F.S.B., IndyMac MBS, Inc., IndyMac ABS, Inc. and Party A shall be incorporated
by reference into this Agreement and Party B shall be an express third party
beneficiary of the Item 1115 Agreement. A copy of the Item 1115 Agreement is
annexed hereto at Annex B
 
(f)            Transfers. 
 
(i)            Section 7 is hereby amended to read in its entirety as follows:
 
“Neither this Agreement nor any interest or obligation in or under this
Agreement may be transferred (whether by way of security or otherwise) by either
party unless (a) the prior written consent of the other party is obtained and
(b) the Rating Agency Condition has been satisfied with respect to S&P except
that:
 
(a)           Party A may make a Permitted Transfer (1) pursuant to Section
6(b)(ii) or the Item 1115 Agreement incorporated by reference pursuant to Part
5(e) above, (2) pursuant to a consolidation or amalgamation with, or merger with
or into, or transfer of all or substantially all its assets to, another entity
(but without prejudice to any other right or remedy under this Agreement), or
(3) at any time at which no Relevant Entity has credit ratings at least equal to
the Approved Ratings Threshold;
 
(b)           Party B may transfer its rights and obligations hereunder in
connection with a transfer pursuant to Section 8.09 of the Pooling and Servicing
Agreement, and
 
(c)           a party may make such a transfer of all or any part of its
interest in any amount payable to it from a Defaulting Party under Section 6(e).
 
Any purported transfer that is not in compliance with this Section will be
void. 
 
(ii)           If an Eligible Replacement has made a Firm Offer (which remains
an offer that will become legally binding upon acceptance by Party B) to be the
transferee pursuant to a Permitted Transfer, Party B shall, at Party A’s written
request and at Party A’s expense, take any reasonable steps required to be taken
by Party B to effect such transfer. 
 
 
 

--------------------------------------------------------------------------------


 
[efc7-1889_merrill.jpg]
 
(g)           Non-Recourse.  Party A acknowledges and agrees that,
notwithstanding any provision in this Agreement to the contrary, the obligations
of Party B hereunder are limited recourse obligations of Party B, payable solely
from the Supplemental Interest Trust and the proceeds thereof, in accordance
with the priority of payments and other terms of the Pooling and Servicing
Agreement and that Party A will not have any recourse to any of the directors,
officers, agents, employees, shareholders or affiliates of the Party B with
respect to any claims, losses, damages, liabilities, indemnities or other
obligations in connection with any transactions contemplated hereby. In the
event that the [Supplemental Interest Trust] and the proceeds thereof, should be
insufficient to satisfy all claims outstanding and following the realization of
the account held by the Supplemental Interest Trust and the proceeds thereof,
any claims against or obligations of Party B under the ISDA Master Agreement or
any other confirmation thereunder still outstanding shall be extinguished and
thereafter not revive.  The Supplemental Interest Trust Trustee shall not have
liability for any failure or delay in making a payment hereunder to Party A due
to any failure or delay in receiving amounts in the account held by the
Supplemental Interest Trust from the Trust created pursuant to the Pooling and
Servicing Agreement. This provision will survive the termination of this
Agreement.
 
(h)           Timing ofPayments by Party B upon Early Termination. 
Notwithstanding anything to the contrary in Section 6(d)(ii), to the extent that
all or a portion (in either case, the “Unfunded Amount”) of any amount that is
calculated as being due in respect of any Early Termination Date under Section
6(e) from Party B to Party A will be paid by Party B from amounts other than any
upfront payment paid to Party B by an Eligible Replacement that has entered into
a Replacement Transaction with Party B, then such Unfunded Amount shall be due
on the next subsequent Distribution Date following the date on which the payment
would have been payable as determined in accordance with Section 6(d)(ii), and
on any subsequent Distribution Dates until paid in full (or if such Early
Termination Date is the final Distribution Date, on such final Distribution
Date); provided, however, that if the date on which the payment would have been
payable as determined in accordance with Section 6(d)(ii) is a Distribution
Date, such payment will be payable on such Distribution Date.
 
(i)            Rating Agency Notifications.  Notwithstanding any other provision
of this Agreement, no Early Termination Date shall be effectively designated
hereunder by Party B and no transfer of any rights or obligations under this
Agreement shall be made by either party unless each Rating Agency has been
provided prior written notice of such designation or transfer.
 
(j)            No Set-off.  Except as expressly provided for in Section 2(c),
Section 6 or Part 1(f)(i)(D) hereof, and notwithstanding any other provision of
this Agreement or any other existing or future agreement, each party irrevocably
waives any and all rights it may have to set off, net, recoup or otherwise
withhold or suspend or condition payment or performance of any obligation
between it and the other party hereunder against any obligation between it and
the other party under any other agreements.  Section 6(e) shall be amended by
deleting the following sentence: “The amount, if any, payable in respect of an
Early Termination Date and determined pursuant to this Section will be subject
to any Set-off.”.
 
(k)           Amendment.  Notwithstanding any provision to the contrary in this
Agreement, no amendment of either this Agreement or any Transaction under this
Agreement shall be permitted by either party unless each of the Rating Agencies
has been provided prior written notice of the same and the Rating Agency
Condition is satisfied with respect to S&P.
 
(l)            Notice of Certain Events or Circumstances.  Each Party agrees,
upon learning of the occurrence or existence of any event or condition that
constitutes (or that with the giving of notice or passage of time or both would
constitute) an Event of Default or Termination Event with respect to such party,
promptly to give the other Party and to each Rating Agency notice of such event
or condition; provided that failure to provide notice of such event or condition
pursuant to this Part 5(l) shall not constitute an Event of Default or a
Termination Event.
 
 
 
 
 

--------------------------------------------------------------------------------


 
[efc7-1889_merrill.jpg]
 
(m)          Proceedings.  No Relevant Entity shall institute against, or cause
any other person to institute against, or join any other person in instituting
against Party B, the Supplemental Interest Trust, or the trust formed pursuant
to the Pooling and Servicing Agreement, in any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other proceedings under
any federal or state bankruptcy or similar law for a period of one year (or, if
longer, the applicable preference period) and one day following payment in full
of the Certificates and any Notes.  This provision will survive the termination
of this Agreement.                                 
 
(n)           Supplemental Interest Trust Trustee Liability Limitations.  It is
expressly understood and agreed by the parties hereto that (a) any such
documentation is executed and delivered by Deutsche Bank National Trust Company
(“DBNTC”) not in its individual capacity, but solely as Supplemental Interest
Trust Trustee under the Pooling and Servicing Agreement in the exercise of the
powers and authority conferred and invested in it thereunder; (b) DBNTC has been
directed pursuant to the Pooling and Servicing Agreement to enter into this
Agreement and to perform its obligations hereunder; (c) each of the
representations, warranties, covenants, undertakings and agreements herein made
on behalf of the Supplemental Interest Trust is made and intended not as a
personal representation of DBNTC but is made and intended for the purpose of
binding only the Supplemental Interest Trust; and (d) nothing herein contained
shall be construed as creating any liability on DBNTC, individually or
personally, to perform any covenant either expressed or implied contained
herein, all such liability, if any, being expressly waived by the parties who
are signatories to this Agreement and by any person claiming by, through or
under such parties and (e) under no circumstances shall DBNTC in its individual
capacity be personally liable for the payment of any indemnity, indebtedness,
fees or expenses of the Supplemental Interest Trust or any payments hereunder or
for the breach or failure of any obligation, representation, warranty or
covenant made or undertaken under this Agreement.
 
(o)           Severability.  If any term, provision, covenant, or condition of
this Agreement, or the application thereof to any party or circumstance, shall
be held to be invalid or unenforceable (in whole or in part) in any respect, the
remaining terms, provisions, covenants, and conditions hereof shall continue in
full force and effect as if this Agreement had been executed with the invalid or
unenforceable portion eliminated, so long as this Agreement as so modified
continues to express, without material change, the original intentions of the
parties as to the subject matter of this Agreement and the deletion of such
portion of this Agreement will not substantially impair the respective benefits
or expectations of the parties; provided, however, that this severability
provision shall not be applicable if any provision of Section 2, 5, 6, or 13 (or
any definition or provision in Section 14 to the extent it relates to, or is
used in or in connection with any such Section) shall be so held to be invalid
or unenforceable. 
 
The parties shall endeavor to engage in good faith negotiations to replace any
invalid or unenforceable term, provision, covenant or condition with a valid or
enforceable term, provision, covenant or condition, the economic effect of which
comes as close as possible to that of the invalid or unenforceable term,
provision, covenant or condition. 
 
(p)           Agent for Party B.  Party A acknowledges that [the Depositor] has
appointed [•] as agent under [insert name of agreement] to carry out [certain
functions] on behalf of Party B, and that [•] shall be entitled to give notices
and  to perform and satisfy the obligations of Party B hereunder on behalf of
Party B. [NEED INFORMATION ON AGENT, IF ANY, TO COMPLETE THIS SECTION.]
 
(q)           [Reserved.]
 
(r)           Consent to Recording.  Each party hereto consents to the
monitoring or recording, at any time and from time to time, by the other party
of any and all communications between trading, marketing, and operations
personnel of the parties and their Affiliates, waives any further notice of such
monitoring or recording, and agrees to notify such personnel of such monitoring
or recording.  Each party agrees to provide such recording to the other party
upon reasonable request.
 
 
 

--------------------------------------------------------------------------------


 
[efc7-1889_merrill.jpg]
 
(s)            Waiver of Jury Trial.  Each party waives any right it may have to
a trial by jury in respect of any suit, action or proceeding relating to this
Agreement or any Credit Support Document.
 
(t)            Form of ISDA Master Agreement.  Party A and Party B hereby agree
that the text of the body of the ISDA Master Agreement is intended to be the
printed form of the ISDA Master Agreement (Multicurrency – Crossborder) as
published and copyrighted in 1992 by the International Swaps and Derivatives
Association, Inc.
 
(u)           Payment Instructions. Party A hereby agrees that, unless notified
in writing by Party B of other payment instructions, any and all amounts payable
by Party A to Party B under this Agreement shall be paid to the account
specified in Item 4 of this Long-form Confirmation, below.
 
(v)           Additional representations.
 
(i)            Representations of Party A.  Party A represents to Party B on the
date on which Party A enters into each Transaction that:--
 
(1)           Party A’s obligations under this Agreement rank pari passu with
all of Party A’s other unsecured, unsubordinated obligations except those
obligations preferred by operation of law.
(ii)           Capacity.  Party A represents to Party B on the date on which
Party A enters into this Agreement that it is entering into the Agreement and
the Transaction as principal and not as agent of any person.  The Supplemental
Interest Trust Trustee represents to Party A on the date on which the
Supplemental Interest Trust Trustee executes this Agreement that it is executing
the Agreement in its capacity as Supplemental Interest Trust Trustee.
 
(w)   Acknowledgements.
 
(i)            Substantial financial transactions.  Each party hereto is hereby
advised and acknowledges as of the date hereof that the other party has engaged
in (or refrained from engaging in) substantial financial transactions and has
taken (or refrained from taking) other material actions in reliance upon the
entry by the parties into the Transaction being entered into on the terms and
conditions set forth herein and in the Pooling and Servicing Agreement relating
to such Transaction, as applicable. This paragraph shall be deemed repeated on
the trade date of each Transaction.
 
 
 
 
 

--------------------------------------------------------------------------------


 
[efc7-1889_merrill.jpg]
 
(ii)           Bankruptcy Code.  Subject to Part 5(m), without limiting the
applicability if any, of any other provision of the U.S. Bankruptcy Code as
amended (the “Bankruptcy Code”) (including without limitation Sections 362, 546,
556, and 560 thereof and the applicable definitions in Section 101 thereof), the
parties acknowledge and agree that all Transactions entered into hereunder will
constitute “forward contracts” or “swap agreements” as defined in Section 101 of
the Bankruptcy Code or “commodity contracts” as defined in Section 761 of the
Bankruptcy Code, that the rights of the parties under Section 6 of this
Agreement will constitute contractual rights to liquidate Transactions, that any
margin or collateral provided under any margin, collateral, security, pledge, or
similar agreement related hereto will constitute a “margin payment” as defined
in Section 101 of the Bankruptcy Code, and that the parties are entities
entitled to the rights under, and protections afforded by, Sections 362, 546,
556, and 560 of the Bankruptcy Code.
 
(x)           [Reserved.]
 
(y)           [Reserved.]
 
(z)           Additional Definitions. 
 
As used in this Agreement, the following terms shall have the meanings set forth
below, unless the context clearly requires otherwise:
“Approved Ratings Threshold” means each of the S&P Approved Ratings Threshold
and the Moody’s First Trigger Ratings Threshold
“Approved Replacement” means, with respect to a Market Quotation, an entity
making such Market Quotation, which entity would satisfy conditions (a), (b),
(c) and (d) of the definition of Permitted Transfer (as determined by Party B in
its sole discretion, acting in a commercially reasonable manner) if such entity
were a Transferee, as defined in the definition of Permitted Transfer.
 
“Derivative Provider Trigger Event” means (i) an Event of Default with respect
to which Party A is a Defaulting Party, (ii) a Termination Event with respect to
which Party A is the sole Affected Party or (iii) an Additional Termination
Event with respect to which Party A is the sole Affected Party.
 
“Eligible Guarantee” means an unconditional and irrevocable guarantee of all
present and future obligations of Party A under this Agreement (or, solely for
purposes of the definition of Eligible Replacement, all present and future
obligations of such Eligible Replacement under this Agreement or its
replacement, as applicable) which is provided by a guarantor as principal debtor
rather than surety and which is directly enforceable by Party B, the form and
substance of which guarantee are subject to the Rating Agency Condition with
respect to S&P and either (A) a law firm has given a legal opinion confirming
that none of the guarantor’s payments to Party B under such guarantee will be
subject to deduction or Tax collected by withholding and such opinion has been
delivered to Moody’s, or (B) such guarantee provides that, in the event that any
of such guarantor’s payments to Party B are subject to deduction or Tax
collected by withholding, such guarantor is required to pay such additional
amount as is necessary to ensure that the net amount actually received by Party
B (free and clear of any Tax collected by withholding) will equal the full
amount Party B would have received had no such deduction or withholding been
required, or (C) in the event that any payment under such guarantee is made net
of deduction or withholding for Tax, Party A is required, under Section 2(a)(i),
to make such additional payment as is necessary to ensure that the net amount
actually received by Party B from the guarantor will equal the full amount Party
B would have received had no such deduction or withholding been required.
 
“Eligible Replacement” means an entity (A) that lawfully could perform the
obligations owing to Party B under this Agreement (or its replacement, as
applicable), (B) (I) (x) which has credit ratings from S&P at least equal to the
S&P Required Ratings Threshold or (y) all present and future obligations of
which entity owing to Party B under this Agreement (or its replacement, as
applicable) are guaranteed pursuant to an Eligible Guarantee provided by a
guarantor with credit ratings from S&P at least equal to the S&P Required
Ratings Threshold, in either case if S&P is a Rating Agency, and (II) (x) which
has credit ratings from Moody’s at least equal to the Moody’s Second Trigger
Ratings Threshold or (y) all present and future obligations of which entity
owing to Party B under this Agreement (or its replacement, as applicable) are
guaranteed pursuant to an Eligible Guarantee provided by a guarantor with credit
ratings from Moody’s at least equal to the Moody’s Second Trigger Ratings
Threshold, in either case if Moody’s is a Rating Agency  and (C) that has
executed an Item 1115 Agreement with Depositor.
 
 
 

--------------------------------------------------------------------------------


 
[efc7-1889_merrill.jpg]
 
“Estimated Swap Termination Payment” means, with respect to an Early Termination
Date, an amount determined by Party A in good faith and in a commercially
reasonable manner as the maximum payment that could be owed by Party B to Party
A in respect of such Early Termination Date pursuant to Section 6(e) (as amended
herein), taking into account then current market conditions.
 
“Financial Institution” means a bank, broker/dealer, insurance company,
structured investment company or derivative product company.
 
“Firm Offer” means a quotation from an Eligible Replacement (i) in an amount
equal to the actual amount payable by or to Party B in consideration of an
agreement between Party B and such Eligible Replacement to replace Party A as
the counterparty to this Agreement by way of novation or, if such novation is
not possible, an agreement between Party B and such Eligible Replacement to
enter into a Replacement Transaction (assuming that all Transactions hereunder
become Terminated Transactions), and (ii) that constitutes an offer by such
Eligible Replacement to replace Party A as the counterparty to this Agreement or
enter a Replacement Transaction that will become legally binding upon such
Eligible Replacement upon acceptance by Party B.
 
“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.
 
“Moody’s First Trigger Ratings Threshold” means, with respect to Party A, the
guarantor under an Eligible Guarantee, or an Eligible Replacement, (i) if such
entity has a short-term unsecured and unsubordinated debt rating from Moody’s, a
long-term unsecured and unsubordinated debt rating or counterparty rating from
Moody’s of “A2” and a short-term unsecured and unsubordinated debt rating from
Moody’s of “Prime-1”, or (ii) if such entity does not have a short-term
unsecured and unsubordinated debt rating or counterparty rating from Moody’s, a
long-term unsecured and unsubordinated debt rating or counterparty rating from
Moody’s of “A1”.
 
 
 

--------------------------------------------------------------------------------


 
[efc7-1889_merrill.jpg]
 
“Moody’s Second Trigger Downgrade Event” means that no Relevant Entity has
credit ratings from Moody’s at least equal to the Moody’s Second Trigger Ratings
Threshold.
 
“Moody’s Second Trigger Ratings Threshold” means, with respect to Party A, the
guarantor under an Eligible Guarantee, or an Eligible Replacement, (i) if such
entity has a short-term unsecured and unsubordinated debt rating from Moody’s, a
long-term unsecured and unsubordinated debt rating or counterparty rating from
Moody’s of “A3” and a short-term unsecured and unsubordinated debt rating from
Moody’s of “Prime-2”, or (ii) if such entity does not have a short-term
unsecured and unsubordinated debt rating from Moody’s, a long-term unsecured and
unsubordinated debt rating or counterparty rating from Moody’s of “A3”.
 
“Permitted Transfer” means a transfer by novation by Party A, pursuant to
Section 6(b)(ii) or the Item 1115 Agreement which is incorporated by reference
pursuant to Part 5(e), or which is described in Sections 7(a)(2) or (3) (as
amended herein), to a transferee (the “Transferee”) of Party A’s rights,
liabilities, duties and obligations under this Agreement, with respect to which
transfer each of the following conditions is satisfied: (a) the Transferee is an
Eligible Replacement; (b) Party A and the Transferee are both “dealers in
notional principal contracts” within the meaning of Treasury regulations section
1.1001-4; (c) as of the date of such transfer the Transferee would not be
required to withhold or deduct on account of Tax from any payments under this
Agreement or would be required to gross up for such Tax under Section
2(d)(i)(4); (d) an Event of Default or Termination Event would not occur as a
result of such transfer; (e) the Transferee contracts with Party B pursuant to a
written instrument (the “Transfer Agreement”) (A) (i) on terms which are
effective to transfer to the Transferee all, but not less than all, of Party A’s
rights, liabilities, duties and obligations under the Agreement and all relevant
Transactions, which terms are identical to the terms of this Agreement, other
than party names, dates relevant to the effective date of such transfer, tax
representations (provided that the representations in Part 2(a)(i) are not
modified) and any other representations regarding the status of the substitute
counterparty of the type included in Part 5(b)(iv), Part 5(v)(i)(2) or Part
5(v)(ii), notice information and account details, and (ii) each Rating Agency
has been given prior written notice of such transfer, or (B) (i) on terms that
(x) have the effect of preserving for Party B the economic equivalent of all
payment and delivery obligations (whether absolute or contingent and assuming
the satisfaction of each applicable condition precedent) under this Agreement
immediately before such transfer and (y) are, in all material respects, no less
beneficial for Party B than the terms of this Agreement immediately before such
transfer, as determined by Party B, and (ii) Moody’s has been given prior
written notice of such transfer and the Rating Agency Condition is satisfied
with respect to S&P; (f) Party A will be responsible for any costs or expenses
incurred in connection with such transfer (including any replacement cost of
entering into a replacement transaction); and (g) such transfer otherwise
complies with the terms of the Pooling and Servicing Agreement.
 
 
 

--------------------------------------------------------------------------------


 
[efc7-1889_merrill.jpg]
 
“Rating Agency Condition” means, with respect to any particular proposed act or
omission to act hereunder and each Rating Agency specified in connection with
such proposed act or omission, that the party proposing such act or failure to
act must consult with each of the specified Rating Agencies and receive from
each such Rating Agency prior written confirmation that the proposed action or
inaction would not cause a downgrade or withdrawal of the then-current rating of
any Certificates or Notes.
 
“Rating Agencies” mean, with respect to any date of determination, each of
S&P,and Moody’s to the extent that each such rating agency is then providing a
rating for any of the Mortgage Pass-Through Certificates Series 2007-FLX5 (the
“Certificates”) or any notes backed by any of the Certificates (the “Notes”).
 
“Relevant Entities” mean Party A and, to the extent applicable, a guarantor
under an Eligible Guarantee.
 
“Replacement Transaction” means, with respect to any Terminated Transaction or
group of Terminated Transactions, a transaction or group of transactions that
(A) has terms which would be effective to transfer to a transferee all, but not
less than all, of Party A’s rights, liabilities, duties and obligations under
this Agreement and all relevant Transactions, which terms are identical to the
terms of this Agreement, other than party names, dates relevant to the effective
date of such transfer, tax representations (provided that the representations in
Part 2(a)(i) are not modified) and any other representations regarding the
status of the substitute counterparty of the type included in Part 5(b)(iv),
Part 5(v)(i)(2) or Part 5(v)(ii), notice information and account details, save
for the exclusion of provisions relating to Transactions that are not Terminated
Transactions, or (B) (x) would have the effect of preserving for Party B the
economic equivalent of any payment or delivery (whether the underlying
obligation was absolute or contingent and assuming the satisfaction of each
applicable condition precedent) under this Agreement in respect of such
Terminated Transaction or group of Terminated Transactions that would, but for
the occurrence of the relevant Early Termination Date, have been required after
that date, and (y) has terms which are, in all material respects, no less
beneficial for Party B than those of this Agreement (save for the exclusion of
provisions relating to Transactions that are not Terminated Transactions), as
determined by Party B.
 
 
 

--------------------------------------------------------------------------------


 
[efc7-1889_merrill.jpg]
 
 
“Required Ratings Downgrade Event” means that no Relevant Entity has credit
ratings at least equal to the Required Ratings Threshold.
 
“Required Ratings Threshold” means each of the S&P Required Ratings Threshold
and the Moody’s Second Trigger Ratings Threshold
 
“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc., or any successor thereto. 
 
“S&P Approved Ratings Threshold” means, with respect to Party A, the guarantor
under an Eligible Guarantee, or an Eligible Replacement, a short-term unsecured
and unsubordinated debt rating of “A-1” from S&P, or, if such entity does not
have a short-term unsecured and unsubordinated debt rating from S&P, a long-term
unsecured and unsubordinated debt rating or counterparty rating of “A+” from
S&P.
 
“S&P Required Ratings Downgrade Event”means that no Relevant Entity has credit
ratings from S&P at least equal to the S&P Required Ratings Threshold.
 
“S&P Required Ratings Threshold” means, with respect to Party A, the guarantor
under an Eligible Guarantee, or an Eligible Replacement, (I) if such entity is a
Financial Institution, a short-term unsecured and unsubordinated debt rating of
“A-2” from S&P, or, if such entity does not have a short-term unsecured and
unsubordinated debt rating from S&P, a long-term unsecured and unsubordinated
debt rating or counterparty rating of “BBB+” from S&P, or (II) if such entity is
not a Financial Institution, a short-term unsecured and unsubordinated debt
rating of “A-1” from S&P, or, if such entity does not have a short-term
unsecured and unsubordinated debt rating from S&P, a long-term unsecured and
unsubordinated debt rating or counterparty rating of “A+” from S&P.
 
 
 
[Remainder of this page intentionally left blank.]
 
 
 
 
 

--------------------------------------------------------------------------------


 
[efc7-1889_merrill.jpg]
 
 
Item 4.  Account Details and Settlement Information:
         
Payments to Party A:  [To be Provided]
     
Payments to Party B:  [To be Provided]
     
This Agreement may be executed in several counterparts, each of which shall be
deemed an original but all of which together shall constitute one and the same
instrument.
 

 
 

--------------------------------------------------------------------------------


 
[efc7-1889_merrill.jpg]
 
We are very pleased to have executed this Transaction with you and we look
forward to completing other transactions with you in the near future.
 
Very truly yours,
 
MERRILL LYNCH CAPITAL SERVICES, INC. ("Party A")
             
By:
/s/  Alexy Edwards     Name:    Alexy Edwards    
Title:  Authorized Signatory
       

 
Party B, acting through its duly authorized signatory, hereby agrees to, accepts
and confirms the terms of the foregoing as of the date hereof.
 
DEUTSCHE BANK NATIONAL TRUST COMPANY, not in its individual capacity but solely
as Supplemental Interest Trust Trustee on behalf of the Supplemental Interest
Trust with respect to the INDYMAC INDX MORTGAGE LOAN TRUST 2007-FLX5
 

     
By:
/s/  Jennifer Hermansader     Name:  Jennifer Hermansader     Title:   
Associate        

 

--------------------------------------------------------------------------------


 
[efc7-1889_merrill.jpg]
 
 

           
SCHEDULE A
                   
Calculation Period
   
From and
To but
USD
 
Including *
Excluding *
Notional Amount
1
29-Jun-07
25-Jul-07
0
2
25-Jul-07
28-Aug-07
0
3
28-Aug-07
25-Sep-07
0
4
25-Sep-07
25-Oct-07
0
5
25-Oct-07
26-Nov-07
0
6
26-Nov-07
27-Dec-07
0
7
27-Dec-07
25-Jan-08
0
8
25-Jan-08
25-Feb-08
0
9
25-Feb-08
25-Mar-08
0
10
25-Mar-08
25-Apr-08
0
11
25-Apr-08
27-May-08
0
12
27-May-08
25-Jun-08
395,704,477.60
13
25-Jun-08
25-Jul-08
384,401,220.10
14
25-Jul-08
26-Aug-08
372,890,380.60
15
26-Aug-08
25-Sep-08
361,454,570.90
16
25-Sep-08
27-Oct-08
350,660,543.90
17
27-Oct-08
25-Nov-08
343,107,650.40
18
25-Nov-08
29-Dec-08
336,748,454.80
19
29-Dec-08
26-Jan-09
330,518,559.90
20
26-Jan-09
25-Feb-09
324,849,778.70
21
25-Feb-09
25-Mar-09
319,448,540.90
22
25-Mar-09
27-Apr-09
314,962,572.40
23
27-Apr-09
26-May-09
310,147,077.50
24
26-May-09
25-Jun-09
304,824,413.10
25
25-Jun-09
27-Jul-09
299,452,117.10
26
27-Jul-09
25-Aug-09
293,784,017.30
27
25-Aug-09
25-Sep-09
287,689,475.00
28
25-Sep-09
26-Oct-09
281,870,137.00
29
26-Oct-09
25-Nov-09
276,174,349.90
30
25-Nov-09
29-Dec-09
271,334,703.10
31
29-Dec-09
25-Jan-10
266,353,787.50
32
25-Jan-10
25-Feb-10
261,818,434.50
33
25-Feb-10
25-Mar-10
257,364,632.60
34
25-Mar-10
26-Apr-10
253,764,783.00
35
26-Apr-10
25-May-10
248,787,034.00
36
25-May-10
25-Jun-10
241,907,069.80
37
25-Jun-10
26-Jul-10
231,825,985.90
38
26-Jul-10
25-Aug-10
221,680,412.70
39
25-Aug-10
27-Sep-10
212,177,400.20
40
27-Sep-10
25-Oct-10
204,353,073.00

 
 

--------------------------------------------------------------------------------


 
[efc7-1889_merrill.jpg]
 

 
Calculation Period
   
From and
To but
USD
 
Including *
Excluding *
Notional Amount
41
25-Oct-10
26-Nov-10
197,488,342.60
42
26-Nov-10
29-Dec-10
191,467,792.00
43
29-Dec-10
25-Jan-11
185,632,950.10
44
25-Jan-11
25-Feb-11
180,258,091.20
45
25-Feb-11
25-Mar-11
175,041,039.00
46
25-Mar-11
26-Apr-11
170,492,380.60
47
26-Apr-11
25-May-11
166,606,105.20
48
25-May-11
27-Jun-11
161,845,142.10
49
27-Jun-11
25-Jul-11
156,975,702.00
50
25-Jul-11
25-Aug-11
151,762,656.90
51
25-Aug-11
26-Sep-11
146,235,799.20
52
26-Sep-11
25-Oct-11
140,908,334.60
53
25-Oct-11
25-Nov-11
135,541,286.90
54
25-Nov-11
28-Dec-11
130,599,721.40
55
28-Dec-11
25-Jan-12
125,566,517.00
56
25-Jan-12
27-Feb-12
120,711,749.10
57
27-Feb-12
26-Mar-12
114,949,352.90
58
26-Mar-12
25-Apr-12
109,539,263.70
59
25-Apr-12
25-May-12
103,976,014.20
60
25-May-12
25-Jun-12
97,645,106.87
61
25-Jun-12
25-Jul-12
91,000,524.69
62
25-Jul-12
28-Aug-12
83,923,031.11
63
28-Aug-12
25-Sep-12
77,163,802.21
64
25-Sep-12
25-Oct-12
71,135,171.66
65
25-Oct-12
26-Nov-12
65,744,241.30
66
26-Nov-12
27-Dec-12
61,370,286.11
67
27-Dec-12
25-Jan-13
57,413,863.53
68
25-Jan-13
25-Feb-13
53,828,051.26
* Such dates being subject to adjustment in accordance
with the Modified Following Business Day Convention

 
 

--------------------------------------------------------------------------------


 
ANNEX A


ISDA®
CREDIT SUPPORT ANNEX
to the Schedule to the
ISDA Master Agreement
dated as of June 25, 2007 between


MERRILL LYNCH CAPITAL SERVICES, INC.
 (hereinafter referred to as “Party A” or “Pledgor”)
and
DEUTSCHE BANK NATIONAL TRUST COMPANY, not individually, but solely as
supplemental interest trust trustee (the “Supplemental Interest Trust Trustee”)
on behalf of the supplemental interest trust with respect to the INDYMAC INDX
MORTGAGE LOAN TRUST 2007-FLX5 (the “Supplemental Interest Trust”)
 (hereinafter referred to as “Party B” or “Secured Party”).


For the avoidance of doubt, and notwithstanding anything to the contrary that
may be contained in the Agreement, this Credit Support Annex shall relate solely
to the Transaction documented in the Interest Rate Swap Confirmation dated June
25, 2007, between Party A and Party B, Reference Numbers 07DL18133, 3564563.


 
Paragraph 13.  Elections and Variables.
 
(a)  
Security Interest for “Obligations”.  The term “Obligations” as used in this
Annex includes the following additional obligations:

 
With respect to Party A: not applicable.
 
With respect to Party B: not applicable.
 
(b)  
Credit Support Obligations.

 
(i)  
Delivery Amount, Return Amount and Credit Support Amount.

 
(A)  
“Delivery Amount” has the meaning specified in Paragraph 3(a), except that:

 
 
(I)
the words “upon a demand made by the Secured Party on or promptly following a
Valuation Date” shall be deleted and replaced with the words “not later than the
close of business on each Valuation Date”,

 
 
(II)
the sentence beginning “Unless otherwise specified in Paragraph 13” and ending
“(ii) the Value as of that Valuation Date of all Posted Credit Support held by
the Secured Party.” shall be deleted in its entirety and replaced with the
following:

 
“The “Delivery Amount” applicable to the Pledgor for any Valuation Date will
equal the greatest of
 
 
(1)
the amount by which (a) the S&P Credit Support Amount for such Valuation Date
exceeds (b) the S&P Value, as of such Valuation Date, of all Posted Credit
Support held by the Secured Party,

 
 

--------------------------------------------------------------------------------


 
 
 (2)
the amount by which (a) the Moody’s Credit Support Amount for such Valuation
Date exceeds (b) the Moody’s Value, as of such Valuation Date, of all Posted
Credit Support held by the Secured Party,and

 
 
(III)
if, on any Valuation Date, the Delivery Amount equals or exceeds the Pledgor’s
Minimum Transfer Amount, the Pledgor will Transfer to the Secured Party
sufficient Eligible Credit Support to ensure that, immediately following such
transfer, the Delivery Amount shall be zero.

 
(B)  
“Return Amount” has the meaning specified in Paragraph 3(b), except that:

 
 
(I)
the sentence beginning “Unless otherwise specified in Paragraph 13” and ending
“(ii) the Credit Support Amount.” shall be deleted in its entirety and replaced
with the following:

 
“The “Return Amount” applicable to the Secured Party for any Valuation Date will
equal the least of
 
 
(1)
the amount by which (a) the S&P Value, as of such Valuation Date, of all Posted
Credit Support held by the Secured Party exceeds (b) the S&P Credit Support
Amount for such Valuation Date,

 
 
(2)
the amount by which (a) the Moody’s Value, as of such Valuation Date, of all
Posted Credit Support held by the Secured Party exceeds (b) the Moody’s Credit
Support Amount for such Valuation Date, and

 
 
(II)
in no event shall the Secured Party be required to Transfer any Posted Credit
Support under Paragraph 3(b) if, immediately following such transfer, the
Delivery Amount would be greater than zero.

 
(C)  
“Credit Support Amount” shall not apply.  For purposes of calculating any
Delivery Amount or Return Amount for any Valuation Date, reference shall be made
to the S&P Credit Support Amount or the Moody’s Credit Support Amount in each
case for such Valuation Date, as provided in Paragraphs 13(b)(i)(A) and
13(b)(i)(B), above.

 


 
(ii)  
Eligible Collateral.

 
On any date, the following items will qualify as “Eligible Collateral” (for the
avoidance of doubt, all Eligible Collateral to be denominated in USD):
 
Collateral
S&P Approved Ratings Valuation Percentage
S&P Required Ratings Valuation Percentage
Moody's First Trigger Valuation Percentage
Moody's Second Trigger Valuation Percentage
(A)  Cash
 
100%
80%
100%
100%
(B)Fixed-rate negotiable debt obligations issued by the U.S. Treasury Department
having a remaining maturity on such date of not more than one year
98.0%
78.4%
100%
100%

 
 
2

--------------------------------------------------------------------------------



 
(C)   Fixed-rate negotiable debt obligations issued by the U.S. Treasury
Department having a remaining maturity on such date of more than one year but
not more than ten years
 
92.6%
74.1%
100%
94%
(D)   Fixed-rate negotiable debt obligations issued by the U.S. Treasury
Department having a remaining maturity on such date of more than ten years
84.6%
67.7%
100%
87%

(iii)  
Other Eligible Support.

 
The following items will qualify as “Other Eligible Support” for the party
specified:
 
Not applicable.
 
(iv)  
Threshold.

 
(A)  
“Independent Amount” means zero with respect to Party A and Party B.

 
(B)  
“Moody’s Threshold” means, with respect to Party A and any Valuation Date, if a
Moody’s First Trigger Downgrade Event has occurred and is continuing and such
Moody’s First Trigger Downgrade Event has been continuing (i) for at least 30
Local Business Days or (ii) since this Annex was executed, zero; otherwise,
infinity.

 
“S&P Threshold” means, with respect to Party A and any Valuation Date, if  an
S&P Approved Ratings Downgrade Event has occurred and is continuing and such S&P
Approved Ratings Downgrade Event has been continuing (i) for at least 10 Local
Business Days or (ii) since this Annex was executed, zero; otherwise, infinity.
 
“Threshold” means, with respect to Party B and any Valuation Date, infinity.
 
(C)  
“Minimum Transfer Amount” means USD 100,000 with respect to Party A and Party B;
provided, however, that if the aggregate Certificate Principal Balance of any
Certificates and the aggregate principal balance of any Notes rated by S&P is at
the time of any transfer less than USD 50,000,000, the “Minimum Transfer Amount”
shall be USD 50,000.

 
(D)  
Rounding: The Delivery Amount will be rounded up to the nearest integral
multiple of USD 10,000. The Return Amount will be rounded down to the nearest
integral multiple of USD 10,000.

 
 
3

--------------------------------------------------------------------------------


 
(c)  
Valuation and Timing.

 
(i)  
“Valuation Agent” means Party A; provided, however, that if an Event of Default
shall have occurred with respect to which Party A is the Defaulting Party, Party
B shall have the right to designate as Valuation Agent an independent party,
reasonably acceptable to Party A, the cost for which shall be borne by Party
A.  All calculations by the Valuation Agent must be made in accordance with
standard market practice, including, in the event of a dispute as to the Value
of any Eligible Credit Support or Posted Credit Support, by making reference to
quotations received by the Valuation Agent from one or more Pricing Sources.

 
(ii)  
“Valuation Date” means the first Local Business Day in each week on which any of
the S&P Threshold or the Moody’s Threshold is  zero.

 
(iii)  
“Valuation Time” means the close of business in the city of the Valuation Agent
on the Local Business Day immediately preceding the Valuation Date or date of
calculation, as applicable; provided that the calculations of Value and Exposure
will be made as of approximately the same time on the same date.  The Valuation
Agent will notify each party (or the other party, if the Valuation Agent is a
party) of its calculations not later than the Notification Time on the
applicable Valuation Date (or in the case of Paragraph 6(d), the Local Business
Day following the day on which such relevant calculations are performed).”

 
(iv)  
“Notification Time” means 11:00 a.m., New York time, on a Local Business Day.

 
(d)  
Conditions Precedent and Secured Party’s Rights and Remedies.  The following
Termination Events will be a “Specified Condition” for the party specified (that
party being the Affected Party if the Termination Event occurs with respect to
that party):  With respect to Party A: any Additional Termination Event with
respect to which Party A is the sole Affected Party.  With respect to Party B:
None.

 
(e)  
Substitution.

 
(i)  
“Substitution Date” has the meaning specified in Paragraph 4(d)(ii).

 
(ii)  
Consent.  If specified here as applicable, then the Pledgor must obtain the
Secured Party’s consent for any substitution pursuant to Paragraph
4(d):  Inapplicable.

 
(f)  
Dispute Resolution.

 
(i)  
“Resolution Time” means 1:00 p.m. New York time on the Local Business Day
following the date on which the notice of the dispute is given under Paragraph
5.

 
(ii)  
Value.  Notwithstanding anything to the contrary in Paragraph 12, for the
purpose of Paragraphs 5(i)(C) and 5(ii), the S&P Value and the Moody’s Value on
any date, of Eligible Collateral will be calculated as follows:

 
For Eligible Collateral other than Cash listed in Paragraph 13(b)(ii): the sum
of (A) the product of (1)(x) the bid price at the Valuation Time for such
securities on the principal national securities exchange on which such
securities are listed, or (y) if such securities are not listed on a national
securities exchange, the bid price for such securities quoted at the Valuation
Time by any principal market maker for such securities selected by the Valuation
Agent, or (z) if no such bid price is listed or quoted for such date, the bid
price listed or quoted (as the case may be) at the Valuation Time for the day
next preceding such date on which such prices were available and (2) the
applicable Valuation Percentage for such Eligible Collateral, and (B) the
accrued interest on such securities (except to the extent Transferred to the
Pledgor pursuant to Paragraph 6(d)(ii) or included in the applicable price
referred to in the immediately preceding clause (A)) as of such date.
 
 
4

--------------------------------------------------------------------------------


 
For Cash, the amount thereof multiplied, in the case of the S&P Value, by the
applicable S&P Valuation Percentage.
 
(iii)  
Alternative.  The provisions of Paragraph 5 will apply.

 
(g)  
Holding and Using Posted Collateral.

 
(i)  
Eligibility to Hold Posted Collateral; Custodians.  Party B (or any Custodian)
will be entitled to hold Posted Collateral pursuant to Paragraph 6(b).

 
Party B may appoint as Custodian (A) the entity then serving as Supplemental
Interest Trust Trustee or (B) any entity other than the entity then serving as
Supplemental Interest Trust Trustee if such other entity (or, to the extent
applicable, its parent company or credit support provider) shall then have
credit ratings from S&P at least equal to the Custodian Required Rating
Threshold.  If at any time the Custodian does not have credit ratings from S&P
at least equal to the Custodian Required Rating Threshold, the Supplemental
Interest Trust Trustee must within 60 days obtain a replacement Custodian with
credit ratings from S&P at least equal to the Custodian Required Rating
Threshold.
 
Initially, the Custodian for Party B is: The Supplemental Interest Trust
Trustee.
 
(ii)  
Use of Posted Collateral.  The provisions of Paragraph 6(c) will not apply to
Party B or its Custodian; provided, however, that if Party A delivers Posted
Collateral in book-entry form, then Paragraph 6(c)(ii) will apply to Party B and
its Custodian, and Party B and its Custodian shall have the rights specified in
Paragraph 6(c)(ii).

 
(h)  
Distributions and Interest Amount.

 
(i)  
Interest Rate.  The “Interest Rate” will be the actual interest rate earned on
Posted Collateral in the form of Cash that is held by Party B or its
Custodian.  Posted Collateral in the form of Cash shall be invested in such
overnight (or redeemable within two Local Business Days of demand) Permitted
Investments rated at least (x) AAAm or AAAm-G by S&P and (y) Prime-1 by Moody’s
or Aaa by Moody’s, as directed by Party A (unless (x) an Event of Default or an
Additional Termination Event has occurred with respect to which Party A is the
defaulting or sole Affected Party or (y) an Early Termination Date has been
designated, in which case such Posted Collateral shall be held
uninvested).  Gains and losses incurred in respect of any investment of Posted
Collateral in the form of Cash in Permitted Investments as directed by Party A
shall be for the account of Party A.

 
(ii)  
Transfer of Interest Amount. The Transfer of the Interest Amount will be made on
the second Local Business Day following the end of each calendar month and on
any other Local Business Day on which Posted Collateral in the form of Cash is
Transferred to the Pledgor pursuant to Paragraph 3(b); provided, however, that
the obligation of Party B to Transfer any Interest Amount to Party A shall be
limited to the extent that Party B has earned and received such funds and such
funds are available to Party B.  The last sentence of Paragraph 6(d)(ii) is
hereby amended by adding the words “actually received by Party B but” after the
words “Interest Amount or portion thereof”.

 
(iii)  
Alternative to Interest Amount. The provisions of Paragraph 6(d)(ii) (as amended
herein) will apply.

 
 
5

--------------------------------------------------------------------------------


 
(iv)  
Distributions.  Paragraph 6(d)(i) shall be deleted in its entirety and replaced
with the following:

 
“Distributions.  Subject to Paragraph 4(a), if Party B receives Distributions on
a Local Business Day, it will Transfer to Party A not later than the following
Local Business Day any Distributions it receives to the extent that a Delivery
Amount would not be created or increased by that Transfer, as calculated by the
Valuation Agent (and the date of calculation will be deemed to be a Valuation
Date for this purpose).”
 
(i)  
Additional Representation(s).  There are no additional representations by either
party.

 
(j)  
Other Eligible Support and Other Posted Support.

 
(i)  
“Value” with respect to Other Eligible Support and Other Posted Support means:
not applicable.

 
(ii)  
“Transfer” with respect to Other Eligible Support and Other Posted Support
means: not applicable.

 
(k)  
Demands and Notices.All demands, specifications and notices under this Annex
will be made pursuant to the Notices Section of this Agreement, except that any
demand, specification or notice shall be given to or made at the following
addresses, or at such other address as the relevant party may from time to time
designate by giving notice (in accordance with the terms of this paragraph) to
the other party:

 
If to Party A, at the address specified pursuant to the Notices Section of this
Agreement.
 
If to Party B, at the address specified pursuant to the Notices Section of this
Agreement.
 
If to Party B’s Custodian:  To be provided.
 
(l)  
Address for Transfers.  Each Transfer hereunder shall be made to the address
[specified below or to an address] specified in writing from time to time by the
party to which such Transfer will be made.

 
Party A: To be provided.
 
Party B: To be provided.
 
Party B’s Custodian: To be provided.
 
(m)  
Other Provisions.

 
(i)  
Collateral Account.  Party B shall open and maintain a segregated account, and
hold, record and identify all Posted Collateral in such segregated account.

 
(ii)  
Agreement as to Single Secured Party and Single Pledgor. Party A and Party B
hereby agree that, notwithstanding anything to the contrary in this Annex, (a)
the term “Secured Party” as used in this Annex means only Party B, (b) the term
“Pledgor” as used in this Annex means only Party A, (c) only Party A makes the
pledge and grant in Paragraph 2, the acknowledgement in the final sentence of
Paragraph 8(a) and the representations in Paragraph 9.

 
(iii)  
Calculation of Value.  Paragraph 4(c) is hereby amended by deleting the word
“Value” and inserting in lieu thereof “S&P Value and Moody’s Value”.  Paragraph
4(d)(ii) is hereby amended by (A) deleting the words “a Value” and inserting in
lieu thereof “an S&P Value and a Moody’s Value” and (B) deleting the words “the
Value” and inserting in lieu thereof “S&P Value and Moody’s Value”.  Paragraph 5
(flush language) is hereby amended by deleting the word “Value” and inserting in
lieu thereof “S&P Value or Moody’s Value”.  Paragraph 5(i) (flush language) is
hereby amended by deleting the word “Value” and inserting in lieu thereof “S&P
Value and Moody’s Value”.  Paragraph 5(i)(C) is hereby amended by deleting the
word “the Value, if” and inserting in lieu thereof “any one or more of the S&P
Value or Moody’s Value, as may be”.  Paragraph 5(ii) is hereby amended by (1)
deleting the first instance of the words “the Value” and inserting in lieu
thereof “any one or more of the S&P Value or the Moody’s Value” and (2) deleting
the second instance of the words “the Value” and inserting in lieu thereof “such
disputed S&P Value or Moody’s Value”.  Each of Paragraph 8(b)(iv)(B) and
Paragraph 11(a) is hereby amended by deleting the word “Value” and inserting in
lieu thereof “least of the S&P Value, and Moody’s Value”.

 
 
6

--------------------------------------------------------------------------------


 
(iv)  
Form of Annex. Party A and Party B hereby agree that the text of Paragraphs 1
through 12, inclusive, of this Annex is intended to be the printed form of ISDA
Credit Support Annex (Bilateral Form - ISDA Agreements Subject to New York Law
Only version) as published and copyrighted in 1994 by the International Swaps
and Derivatives Association, Inc.

 
(v)  
Events of Default.  Paragraph 7 will not apply to cause any Event of Default to
exist with respect to Party B except that Paragraph 7(i) will apply to Party B
solely in respect of Party B’s obligations under Paragraph 3(b) of the Credit
Support Annex.  Notwithstanding anything to the contrary in Paragraph 7, any
failure by Party A to comply with or perform any obligation to be complied with
or performed by Party A under the Credit Support Annex shall only be an Event of
Default if a Moody’s Second Trigger Downgrade Event has occurred and is
continuing and at least 30 Local Business Days have elapsed since such Moody’s
Second Trigger Downgrade Event first occurred.

 
(vi)  
Expenses.  Notwithstanding anything to the contrary in Paragraph 10, the Pledgor
will be responsible for, and will reimburse the Secured Party for, all transfer
and other taxes and other costs involved in maintenance and any Transfer of
Eligible Collateral.

 
(vii)  
Withholding.  Paragraph 6(d)(ii) is hereby amended by inserting immediately
after “the Interest Amount” in the fourth line thereof  the words “less any
applicable withholding taxes.”

   

 (viii)  Additional Definitions.  As used in this Annex: 

        
“Custodian Required Rating Threshold” means, with respect to an entity, a
short-term unsecured and unsubordinated debt rating from S&P of “A-1,” or, if
such entity does not have a short-term unsecured and unsubordinated debt rating
from S&P, a long-term unsecured and unsubordinated debt rating or counterparty
rating from S&P of “A+”.
 
“DV01” means, with respect to a Transaction and any date of determination, the
estimated change in the Secured Party’s Transaction Exposure with respect to
such Transaction that would result from a one basis point change in the relevant
swap curve on such date, as determined by the Valuation Agent in good faith and
in a commercially reasonable manner in accordance with the relevant methodology
customarily used by the Valuation Agent.  The Valuation Agent shall, upon
request of Party B, provide to Party B a statement showing in reasonable detail
such calculation.
 
“Exposure” has the meaning specified in Paragraph 12, except that (1) after the
word “Agreement” the words “(assuming, for this purpose only, that Part
1(f)(i)(A)-(E) of the Schedule is deleted)” shall be inserted and (2) at the end
of the definition of Exposure, the words “with terms that are, in all material
respects, no less beneficial for Party B than those of this Agreement” shall be
added.
 
7

--------------------------------------------------------------------------------


“Local Business Day” means, for purposes of this Annex: any day on which (A)
commercial banks are open for business (including dealings in foreign exchange
and foreign currency deposits) in New York and the location of Party A, Party B
and any Custodian, and (B) in relation to a Transfer of Eligible Collateral, any
day on which the clearance system agreed between the parties for the delivery of
Eligible Collateral is open for acceptance and execution of settlement
instructions (or in the case of a Transfer of Cash or other Eligible Collateral
for which delivery is contemplated by other means a day on which commercial
banks are open for business (including dealings in foreign exchange and foreign
deposits) in New York and the location of Party A, Party B and any Custodian.
 
“Moody’s Credit Support Amount” means, for any Valuation Date:
 
 
(A)
if the Moody’s Threshold for such Valuation Date is zero and (i) it is not the
case that a Moody’s Second Trigger Downgrade Event has occurred and is
continuing or (ii) a Moody’s Second Trigger Downgrade Event has occurred and is
continuing and less than 30 Local Business Days have elapsed since such Moody’s
Second Trigger Downgrade Event first occurred, an amount equal to the greater of
(x) zero and (y) the sum of the Secured Party’s Exposure and the aggregate of
Moody’s First Trigger Additional Amounts for all Transactions and such Valuation
Date;

 
 
(B)
if the Moody’s Threshold for such Valuation Date is zero and a Moody’s Second
Trigger Downgrade Event has occurred and is continuing and at least 30 Local
Business Days have elapsed since such Moody’s Second Trigger Downgrade Event
first occurred, an amount equal to the greatest of (x) zero, (y) the aggregate
amount of the Next Payments for all Next Payment Dates, and (z) the sum of the
Secured Party’s Exposure and the aggregate of Moody’s Second Trigger Additional
Amounts for all Transactions and such Valuation Date; or

 
 
(C)
if the Moody’s Threshold for such Valuation Date is infinity, zero.

 
“Moody’s First Trigger Additional Amount” means, for any Valuation Date and any
Transaction,
 
the lesser of (x) the product of the Moody’s First Trigger DV01 Multiplier and
DV01 for such Transaction and such Valuation Date and (y) the product of (i)
Moody’s First Trigger Notional Amount Multiplier, (ii) the Scale Factor, if any,
for such Transaction, or, if no Scale Factor is applicable for such Transaction,
one, and (iii) the Notional Amount for such Transaction for the Calculation
Period for such Transaction (each as defined in the related Confirmation) which
includes such Valuation Date.
 
 “Moody’s First Trigger Downgrade Event” means that no Relevant Entity has
credit ratings from Moody’s at least equal to the Moody’s First Trigger Ratings
Threshold.
 
“Moody’s First Trigger DV01 Multiplier” means 25.
 
“Moody’s First Trigger Notional Amount Multiplier” means 4%.
 
“Moody’s First Trigger Value” means, on any date and with respect to any
Eligible Collateral other than Cash, the bid price obtained by the Valuation
Agent multiplied by the Moody’s First Trigger Valuation Percentage for such
Eligible Collateral set forth in Paragraph 13(b)(ii).
 
“Moody’s Second Trigger Additional Amount” means, for any Valuation Date and any
Transaction,
 
8

--------------------------------------------------------------------------------


 
(A)           if such Transaction is not a Transaction-Specific Hedge, the
lesser of (i) the product of the Moody’s Second Trigger DV01 Multiplier and DV01
for such Transaction and such Valuation Date and (ii) the product of (1) the
Moody’s Second Trigger Notional Amount Multiplier, (2) the Scale Factor, if any,
for such Transaction, or, if no Scale Factor is applicable for such Transaction,
one, and (3) the Notional Amount for such Transaction for the Calculation Period
of such Transaction (each as defined in the related Confirmation) which includes
such Valuation Date; or
 
(B)           if such Transaction is a Transaction-Specific Hedge, the lesser of
(i) the product of the Moody’s Second Trigger Transaction-Specific Hedge DV01
Multiplier and DV01 for such Transaction and such Valuation Date and (ii) the
product of (1) the Moody’s Second Trigger Transaction-Specific Hedge Notional
Amount Multiplier, (2) the Scale Factor, if any, for such Transaction, or, if no
Scale Factor is applicable for such Transaction, one, and (3) the Notional
Amount for such Transaction for the Calculation Period for such Transaction
(each as defined in the related Confirmation) which includes such Valuation
Date.
 
 “Moody’s Second Trigger DV01 Multiplier” means 60.
 
“Moody’s Second Trigger Notional Amount Multiplier” means 9%.
 
“Moody’s Second Trigger Transaction-Specific Hedge DV01 Multiplier” means 75.
 
“Moody’s Second Trigger Transaction-Specific Hedge Notional Amount Multiplier”
means 11%.
 
“Moody’s Valuation Percentage” means, with respect to a Valuation Date and each
item of Eligible Collateral,
 
 
(A)
if the Moody’s Threshold for such Valuation Date is zero and (i) it is not the
case that a Moody’s Second Trigger Downgrade Event has occurred and is
continuing or (ii) a Moody’s Second Trigger Downgrade Event has occurred and is
continuing and less than 30 Local Business Days have elapsed since such Moody’s
Second Trigger Downgrade Event first occurred, the corresponding percentage for
such Eligible Collateral in the column headed “Moody’s First Trigger Valuation
Percentage”, or

 
 
(B)
if a Moody’s Second Trigger Downgrade Event has occurred and is continuing and
at least 30 Local Business Days have elapsed since such Moody’s Second Trigger
Downgrade Event first occurred, the corresponding percentage for such Eligible
Collateral in the column headed “Moody’s Second Trigger Valuation Percentage”.

 
“Moody’s Value”means, on any date and with respect to any Eligible Collateral
the product of (x) the bid price obtained by the Valuation Agent and (y) the
applicable Moody’s Valuation Percentage set forth in Paragraph 13(b)(ii).
 
“Next Payment” means, in respect of each Next Payment Date, the greater of (i)
the aggregate amount of any payments due to be made by Party A under Section
2(a) on such Next Payment Date less the aggregate amount of any payments due to
be made by Party B under Section 2(a) on such Next Payment Date (any such
payments determined based on rates prevailing the date of determination) and
(ii) zero.
 
“Next Payment Date” means each date on which the next scheduled payment under
any Transaction is due to be paid.
 
“Pricing Sources” means the sources of financial information commonly known as
Bloomberg, Bridge Information Services, Data Resources Inc., Interactive Data
Services, International Securities Market Association, Merrill Lynch Securities
Pricing Service, Muller Data Corporation, Reuters, Wood Gundy, Trepp Pricing, JJ
Kenny, S&P and Telerate.
 
9

--------------------------------------------------------------------------------


“Remaining Weighted Average Maturity” means, with respect to a Transaction, the
expected weighted average maturity for such Transaction as determined by the
Valuation Agent.
 
“S&P Approved Ratings Downgrade Event” means that no Relevant Entity has credit
ratings from S&P at least equal to the S&P Approved Ratings Threshold.
 
 
“S&P Credit Support Amount” means, for any Valuation Date:

 
 
(A)
if the S&P Threshold for such Valuation Date is zero and it is not the case that
an S&P Required Ratings Downgrade Event has occurred and been continuing for at
least 10 Local Business Days, an amount equal to the Secured Party’s Exposure;

 
 
(B)
if the S&P Threshold for such Valuation Date is zero and it is the case that an
S&P Required Ratings Downgrade Event has occurred and been continuing for at
least 10 Local Business Days, an amount equal to 125% of the Secured Party’s
Exposure; or

 
 
(C)
if the S&P Threshold for such Valuation Date is infinity, zero.

 
“S&P Valuation Percentage” means, with respect to a Valuation Date and each item
of Eligible Collateral,
 
 
(A)
if the S&P Threshold for such Valuation Date is zero and it is not the case that
a S&P Required Ratings Downgrade Event has occurred and been continuing for at
least 10 Local Business Days, the corresponding percentage for such Eligible
Collateral in the column headed “S&P Approved Ratings Valuation Percentage” or

 
 
(B)
if an S&P Required Ratings Downgrade Event has occurred and been continuing for
at least 10 Local Business Days, the corresponding percentage for such Eligible
Collateral in the column headed “S&P Required Ratings Valuation Percentage”.

 
“S&P Value” means, on any date and with respect to any Eligible Collateral, (A)
in the case of Eligible Collateral other than Cash, the product of (x) the bid
price obtained by the Valuation Agent for such Eligible Collateral and (y) the
applicable S&P Valuation Percentage for such Eligible Collateral set forth in
paragraph 13(b)(ii) and (B) in the case of Cash, the amount thereof  multiplied
by the applicable S&P Valuation Percentage.
 
“Transaction Exposure” means, for any Transaction, Exposure determined as if
such Transaction were the only Transaction between the Secured Party and the
Pledgor.
 
“Transaction-Specific Hedge” means any Transaction that is (i) an interest rate
swap in respect of which (x) the notional amount of the interest rate swap is
“balance guaranteed” or (y) the notional amount of the interest rate swap for
any Calculation Period (as defined in the related Confirmation) otherwise is not
a specific dollar amount that is fixed at the inception of the Transaction, (ii)
an interest rate cap, (iii) an interest rate floor or (iv) an interest rate
swaption.
 
“Valuation Percentage” shall mean, for purposes of determining the S&P Value or
Moody’s Value with respect to  any Eligible Collateral or Posted Collateral, the
applicable S&P Valuation Percentage or Moody’s Valuation Percentage for such
Eligible Collateral or Posted Collateral, respectively, in each case as set
forth in Paragraph 13(b)(ii).
 
10

--------------------------------------------------------------------------------


“Value” shall mean, in respect of any date, the related S&P Value and the
related Moody’s Value.
 
[Remainder of this page intentionally left blank]
 
 
11

--------------------------------------------------------------------------------


 
Table 1
 
Moody’s First Trigger Factor
 

 
Remaining
Weighted Average Life
of Hedge in Years
Weekly
Collateral
Posting
1 or less
0.25%
More than 1 but not more than 2
0.50%
More than 2 but not more than 3
0.70%
More than 3 but not more than 4
1.00%
More than 4 but not more than 5
1.20%
More than 5 but not more than 6
1.40%
More than 6 but not more than 7
1.60%
More than 7 but not more than 8
1.80%
More than 8 but not more than 9
2.00%
More than 9 but not more than 10
2.20%
More than 10 but not more than 11
2.30%
More than 11 but not more than 12
2.50%
More than 12 but not more than 13
2.70%
More than 13 but not more than 14
2.80%
More than 14 but not more than 15
3.00%
More than 15 but not more than 16
3.20%
More than 16 but not more than 17
3.30%
More than 17 but not more than 18
3.50%
More than 18 but not more than 19
3.60%
More than 19 but not more than 20
3.70%
More than 20 but not more than 21
3.90%
More than 21 but not more than 22
4.00%
More than 22 but not more than 23
4.00%
More than 23 but not more than 24
4.00%
More than 24 but not more than 25
4.00%
More than 25 but not more than 26
4.00%
More than 26 but not more than 27
4.00%
More than 27 but not more than 28
4.00%
More than 28 but not more than 29
4.00%
More than 29
4.00%



 
12

--------------------------------------------------------------------------------


Table 2
 
Moody’s Second Trigger Factor for Interest Rate Swaps with Fixed Notional
Amounts
 


Remaining
Weighted Average Life
of Hedge in Years
Weekly
Collateral
Posting
1 or less
0.60%
More than 1 but not more than 2
1.20%
More than 2 but not more than 3
1.70%
More than 3 but not more than 4
2.30%
More than 4 but not more than 5
2.80%
More than 5 but not more than 6
3.30%
More than 6 but not more than 7
3.80%
More than 7 but not more than 8
4.30%
More than 8 but not more than 9
4.80%
More than 9 but not more than 10
5.30%
More than 10 but not more than 11
5.60%
More than 11 but not more than 12
6.00%
More than 12 but not more than 13
6.40%
More than 13 but not more than 14
6.80%
More than 14 but not more than 15
7.20%
More than 15 but not more than 16
7.60%
More than 16 but not more than 17
7.90%
More than 17 but not more than 18
8.30%
More than 18 but not more than 19
8.60%
More than 19 but not more than 20
9.00%
More than 20 but not more than 21
9.00%
More than 21 but not more than 22
9.00%
More than 22 but not more than 23
9.00%
More than 23 but not more than 24
9.00%
More than 24 but not more than 25
9.00%
More than 25 but not more than 26
9.00%
More than 26 but not more than 27
9.00%
More than 27 but not more than 28
9.00%
More than 28 but not more than 29
9.00%
More than 29
9.00%



 
13

--------------------------------------------------------------------------------




 
Table 3
 
Moody’s Second Trigger Factor for Transaction-Specific Hedges
 


Remaining
Weighted Average Life
of Hedge in Years
Weekly
Collateral
Posting
1 or less
0.75%
More than 1 but not more than 2
1.50%
More than 2 but not more than 3
2.20%
More than 3 but not more than 4
2.90%
More than 4 but not more than 5
3.60%
More than 5 but not more than 6
4.20%
More than 6 but not more than 7
4.80%
More than 7 but not more than 8
5.40%
More than 8 but not more than 9
6.00%
More than 9 but not more than 10
6.60%
More than 10 but not more than 11
7.00%
More than 11 but not more than 12
7.50%
More than 12 but not more than 13
8.00%
More than 13 but not more than 14
8.50%
More than 14 but not more than 15
9.00%
More than 15 but not more than 16
9.50%
More than 16 but not more than 17
9.90%
More than 17 but not more than 18
10.40%
More than 18 but not more than 19
10.80%
More than 19 but not more than 20
11.00%
More than 20 but not more than 21
11.00%
More than 21 but not more than 22
11.00%
More than 22 but not more than 23
11.00%
More than 23 but not more than 24
11.00%
More than 24 but not more than 25
11.00%
More than 25 but not more than 26
11.00%
More than 26 but not more than 27
11.00%
More than 27 but not more than 28
11.00%
More than 28 but not more than 29
11.00%
More than 29
11.00%

 
 
14

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Annex by their duly
authorized representatives as of the date of the Agreement.
 
MERRILL LYNCH CAPITAL SERVICES, INC.
DEUTSCHE BANK NATIONAL TRUST COMPANY, not individually but solely as
Supplemental Interest Trust Trustee on behalf of the Supplemental Interest Trust
with respect to the INDYMAC INDX MORTGAGE LOAN TRUST 2007-FLX5
 
 
By: ________________________________________
    Name:
    Title:
    Date:
 
 
By: ________________________________________
Name:
Title:
Date:

 
15

--------------------------------------------------------------------------------


 
 
[efc7-1889_merrill.jpg]
Annex B
 
Item 1115 Agreement
 
 
 16

--------------------------------------------------------------------------------